Spencer, C. J.
Appellee instituted this proceeding in the Dubois Circuit Court to have reviewed the action of appellants, constituting the board of finance of Harbison Township, Dubois County, Indiana, in refusing to approve the bond tendered by appellee with its application to become a depository for the funds of said township for the years 1911 and 1912. The circuit court, after hearing the evidence, approved said bond and created appellee a public depository for the funds of Harbison Township, in a sum not to exceed $2,000. This appeal follows.

1.

The assignment of errors herein was filed on August 31, 1911. No motion to advance the cause appears to have been made and pending its disposition on appeal the term for which appellee was made a depository has *484expired. Consequently, the appeal must be dismissed, as it presents nothing but moot questions, which the courts never decide, and cannot be entertained simply to determine a question of costs. Gibson v. State (1912), 178 Ind. 315, 99 N. E. 424; Brown v. Dicus (1909), 172 Ind. 51, 54, 87 N. E. 716; State, ex rel. v. Boyd (1909), 172 Ind. 196, 87 N. E. 140; Hood v. McCarthy (1910), 174 Ind. 128, 91 N. E. 501; State, ex rel. v. Owens (1910), 174 Ind. 142, 91 N. E. 562.
Note. — Reported in 103 N. E. 97. See, also, 2 Cyc. 533, 535.
Appeal dismissed.